Citation Nr: 0511220	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran had active duty from August 1942 to September 
1945.  He died in September 2001, and the appellant is the 
veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claim.  


FINDINGS OF FACT

1.  The veteran died in September 2001.  The Certificate of 
Death lists the immediate cause of death as acute 
intracerebral hemorrhage with an underlying cause of Coumadin 
coagulopathy and other significant factor of atrial 
fibrillation.  

2.  At the time of the veteran's death, he was service 
connected for undulant fever (brucellosis).

3.  The medical evidence does not establish that 
cardiovascular disease had its onset during service or within 
one year thereafter, or was related to any in-service disease 
or injury or the service-connected brucellosis.  

4.  The medical evidence does not establish that service-
connected brucellosis caused, or contributed substantially or 
materially to cause, the veteran's death.




CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A.  §§ 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

With respect to the cause of death claim, VA satisfied its 
duty to notify by means of a letter from the RO to the 
appellant in February 2003.  The appellant was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A VA medical opinion was obtained in May 2004, in 
which the veteran's file was reviewed.  Accordingly, the duty 
to notify and assist has been met by the RO to the extent 
possible concerning the claim for service connection for the 
cause of the veteran's death.


II.  Factual background

The service medical records reveal that in April 1945, the 
veteran was admitted to the sick list aboard the U.S.S. 
Flarerty with complaints of fever, headache, backache, and 
joint pain.  He was then transferred the to the U.S. Naval 
Hospital where he was diagnosed as having undulant fever.  
During his 120-day hospital stay, the veteran exhibited a 
recurrent cyclic low-grade fever.  The attending physician 
reported that the veteran would not likely respond to 
treatment and advised that the veteran be discharged from 
service as he was not physically qualified to serve.  The 
veteran was then discharged from service and transferred 
directly to the Montgomery VA facility for further treatment. 
The discharge examination shows that, although he had 
undulant fever, no abnormalities were reported and his heart 
and blood vessels were reported as normal.

During the veteran's 5-day stay at the Montgomery VA facility 
immediately following service in September 1945, the 
attending physician reported that the genitourinary (GU) 
system was normal and examination revealed that the veteran 
did not have a fever, was symptom free, and blood 
agglutination for brucellous were positive in dilutions 1/20 
and 1/80.  The physician opined that there was no need for 
hospital treatment and the veteran was then discharged from 
the hospital.  

In a September 1945 decision, the RO granted the veteran 
service connection for undulant fever.  

In June 1947, the veteran was afforded a VA examination.  The 
cardiovascular system was normal.  Upon VA examination in 
March 1956, there were no complaints or findings pertaining 
to the cardiovascular system.  

In October 1993, the veteran stated that he began having 
atrial fibrillations in 1962 and was told by his doctor that 
it was caused by his prolonged fever during service.  
However, this doctor was now deceased.

The veteran received private medical treatment from November 
1990 to June 1993 from Dr. Phil H. Lobstein.  These records 
reflected complaints of chest pain.  The veteran underwent a 
left heart cardiac catheterization in May 1991 and was 
diagnosed as having paroxysmal atrial fibrillation with 
occasional to frequent ventricular arrhythmias; severe three 
vessel coronary artery, coronary artery disease, status post 
operative four vessel coronary artery bypass graft surgery 
some four years previously in Houston; and history of peptic 
ulcer disease.  In October 1992, the veteran went to the 
emergency room with complaints of epigastric pain.  He was 
diagnosed as having chest and epigastric pain, probably 
secondary to cholelithiasis; coronary heart disease, status 
post coronary artery bypass graft surgery; gastroesophageal 
reflux, mild; and paroxysmal atrial fibrillation.  

In January 1994, the veteran was afforded a VA examination.  
At that time, he reported that he had been hospitalized 
several times for his heart condition and that he had not had 
significant chest pain or epigastric pain since he was placed 
on a low-fat diet.  Physical examination showed no 
significant abnormalities.  He was diagnosed as having 
coronary artery disease, postoperative status coronary artery 
bypass graft; cholelithiasis, asymptomatic at present; and 
gastroesophageal reflux.  The examiner also noted that the 
veteran claimed that he had brucellosis (undulant fever) 
during service.

In May 1994, a VA doctor reviewed the veteran's claims folder 
and stated that there was no evidence that the veteran's 
chronic atrial fibrillation was due to or caused by 
brucellosis 49 years previously.

The veteran received private medical treatment from August 
1994 to January 2001 from the Scott and White Memorial 
Hospital and Clinic for his cardiac condition.  The record 
shows that he reported for consultations about twice a year 
from 1994 to 1998.  Atrial fibrillation was consistently 
noted in his medical records.  In September 2000, a physician 
reported an impression of atherosclerotic cardiovascular 
disease with chronic atrial fibrillation.

The veteran died in September 2001.  The Certificate of Death 
lists the immediate cause of death as acute intracerebral 
hemorrhage with an underlying cause of Coumadin coagulopathy.  
The approximate interval between onset and death was two 
days.  A significant condition contributing to death but not 
resulting in the underlying cause was atrial fibrillation.  

In January 2003 and August 2003, Dr. Lobstein submitted 
statements in which he stated that it was "entirely 
possible" that the febrile illness induced or resulted in 
the veteran's chronic atrial fibrillation.  

In May 2004, a VA examiner reviewed the veteran's claims 
folder.  The examiner found that there was no documentation 
of the veteran ever having a subsequent recurrence of his 
undulant fever or of his being treated for undulant fever 
after discharge from service.  The examiner concluded that 
the veteran's cause of death was as stated in his death 
certificate, due to atherosclerotic vascular disease with 
final acute intracranial hemorrhage, and there was no 
relationship between the cause of the veteran's death and the 
acute episode of brucellosis in service 56 years previously.  
The examiner found no documentation in the records of any 
recurrence or chronicity of the brucellosis, which was most 
likely an acute episode in 1945, and stated that the cause of 
the veteran's death was unrelated to the acute episode of 
brucellosis in service.

In correspondence of record, the appellant indicated that 
there was a casual relationship between the veteran's death 
and military service as the conditions manifested during his 
tour of duty caused additional medical problems, which lead 
to his death.  According to research cited by the appellant's 
representative, brucellosis is noted to cause pneumonia and 
other pulmonary problems.  Also of record is an article about 
brucellosis.


III.  Cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2004).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  There is no competent 
evidence to suggest that the veteran's service-connected 
brucellosis either contributed or was causally related to his 
death.  Rather, according to the death certificate, the 
veteran died in September 2001 as a result of acute 
intracerebral hemorrhage with an underlying cause of Coumadin 
coagulopathy.  A significant condition contributing to death 
but not resulting in the underlying cause included atrial 
fibrillation.  No medical professional has attributed the 
veteran's death to his service-connected brucellosis.

Additionally, cardiovascular disease, the cause of the 
veteran's death, was not clinically evident in military 
service or for many years thereafter.  The service medical 
records and post-service VA records dated in September 1945, 
June 1947, and March 1956 are negative for any complaints or 
findings of cardiovascular disease.  The first medical 
evidence of cardiovascular disease was in the 1980s.  Aside 
from undulant fever, the veteran's physical condition upon 
separation from service was normal and cardiovascular disease 
was not shown by the objective medical evidence of record 
until many years after his separation from service.  

Although Dr. Lobstein stated that it was "entirely 
possible" that the febrile illness induced the chronic 
atrial fibrillation, which was listed as a significant factor 
in the veteran's death, he provided no rationale for this 
opinion and there is no indication that he reviewed the 
veteran's claims folder.  The phrasing of Dr. Lobstein's 
opinion is also rather speculative.  Accordingly, this 
opinion is not persuasive.

On the other hand, after detailed review of the claims 
folder, two VA examiners concluded that the cause of the 
veteran's death was unrelated to the acute episode of 
brucellosis during service many years earlier.  Rationale for 
the May 2004 opinion included that there was no recurrence or 
chronicity of the brucellosis after service.  The 2004 VA 
examiner made clear that many years passed between the 
episode of brucellosis and the onset of the veteran's atrial 
fibrillation.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000)  (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Thus, the 
VA report of 2004 is accorded greater probative value and is 
in essence adopted.  Accordingly, the Board finds that the 
veteran's cardiovascular disease did not have its onset in 
service or within one year of his separation from service, 
and was not related to any in-service disease or injury or 
the service-connected brucellosis.  

The appellant argues that the veteran's cause of death was 
related to his service.  However, because she does not 
possesses a recognized degree of medical training or 
knowledge, her own lay opinions as to medical causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492,  494 
(1992).  To the extent that the appellant and her 
representative are attempting to extrapolate from medical 
literature that the veteran's in-service brucellosis resulted 
in his cardiovascular disease, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  Additionally, the veteran's 
statement that he was told by his doctor (now deceased) that 
his atrial fibrillations were caused by his prolonged fever 
during service, "hearsay medical evidence" does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 


preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


